Exhibit 10.1

SUBCONTRACT BETWEEN

LEAD INSTITUTION

AND

SUBCONTRACTOR

UNDER BIOMEDICAL RESEARCH AND TECHNOLOGY TRANSFER (BRTT) TRUST FUND

AND THE WRIGHT CAPITAL (WC) FUND AGREEMENT NUMBER TECH 05-066.

This AGREEMENT, dated as of June 1, 2006, by and between The Cleveland Clinic,
Cleveland, Ohio, hereinafter referred to as “LEAD INSTITUTION”, and AtriCure,
Inc. whose principal place of business is West Chester, Ohio, hereinafter
referred to as “SUBCONTRACTOR”, is for the purpose as hereinafter set forth.

WHEREAS, LEAD INSTITUTION is the recipient of the following award (hereinafter
referenced to as the “PRIME AWARD” and attached hereto as Exhibit A) from the
State of Ohio, Department of Development (ODOD):

 

Award Number:

   TECH 05-066

Project Sponsor:

   State of Ohio, Dept of Development

Project Title:

   Atrial Fibrillation Innovation Center

LEAD INSTITUTION Principal Investigator:

   Dr. Steve Nissen

SUBCONTRACTOR Principal Investigator

   David Drachman

And WHEREAS, said PRIME AWARD involves an approved collaborative effort between
the SUBCONTRACTOR and LEAD INSTITUTION, where SUBCONTRACTOR has agreed to use
its personnel, facilities, and reasonable efforts in the performance of the
work, THEREFORE, the parties mutually agree as follows:

ARTICLE 1. STATEMENT OF WORK

The SUBCONTRACTOR shall supply all the necessary personnel and materials (except
as otherwise may be provided herein) to accomplish the tasks to be completed by
the SUBCONTRACTOR set forth in the proposal attached to the PRIME AWARD, which
by this reference is incorporated herein.

ARTICLE 2. PERIOD OF PERFORMANCE

The effective period of this AGREEMENT shall commence June 6, 2005 and, subject
to Article 19 of this AGREEMENT, terminate December 6, 2008, unless otherwise
provided for by modification of this AGREEMENT, which shall be in writing and
signed by all parties to this AGREEMENT.

ARTICLE 3. LIMITATION ON COSTS

The total amount to be paid by LEAD INSTITUTION to SUBCONTRACTOR for the cost of
performing the tasks under Article 1 of this AGREEMENT will not exceed $857,464
for personnel and materials. LEAD INSTITUTION will acquire capital equipment, up
to $2,409,667, in support of SUBCONTRACTOR’S performance of the tasks under
Article 1 of this AGREEMENT and SUBCONTRACTOR shall at all times have full
unrestricted access to such equipment. LEAD

 

1



--------------------------------------------------------------------------------

INSTITUTION shall not, in the absence of a modification hereto, be obligated to
reimburse the SUBCONTRACTOR for costs which are in excess of the total amount
specified in this article. The budget for which LEAD INSTITUTION has based this
support is in the PRIME AWARD.

ARTICLE 4. CONTINUED SUPPORT

SUBCONTRACTOR reimbursement will be governed by Article 5 of the PRIME AWARD.
The State of Ohio’s payment terms for LEAD INSTITUTION will apply to the
SUBCONTRACTOR.

ARTICLE 5. PROJECT DIRECTOR (LEAD INSTITUTION)

Dr. Steve Nissen, as the Principal investigator and representative of LEAD
INSTITUTION, shall have the overall responsibility of the technical, scientific,
and programmatic aspects of the project funded by the State of Ohio. Any changes
to the scope of work by the SUBCONTRACTOR must be approved in writing by Dr.
Steve Nissen.

ARTICLE 6. PROJECT DIRECTOR (SUBCONTRACTOR)

The project director representing the SUBCONTRACTOR for the purpose of technical
direction in accordance with Article 1 shall be David Drachman. A change in the
designated project director shall require the prior written approval of LEAD
INSTITUTION, which approval shall not be unreasonably withheld or delayed.

ARTICLE 7. USE OF FUNDS

The SUBCONTRACTOR is responsible for ensuring that costs charged to this
subcontract are necessary to advance the scope of work being funded and
consistent with the PRIME AWARD, Article 5.

ARTICLE 8. PRIOR APPROVALS

Requests made by the SUBCONTRACTOR for revisions that require prior approval as
set forth by this AGREEMENT and the PRIME AWARD should be signed by both the
SUBCONTRACTOR’s Principal investigator and by an authorized representative of
SUBCONTRACTOR, and be delivered to the LEAD INSTITUTION, which will initiate the
appropriate action required of the situation.

ARTICLE 9. METHOD OF PAYMENT

SUBCONTRACTOR shall submit two (2) copies of invoices no more frequently than
monthly, for reimbursement of allowable costs incurred, to the following
address:

Steve Girouard, PhD, Executive Director, Atrial Fibrillation Innovation Center
(AFIC)

The Cleveland Clinic Foundation

9500 Euclid Avenue, JJ4

Cleveland, Ohio 44195

Tel: (216)445-5906

girouas@ccf.org

Payments to SUBCONTRACTOR shall be made by LEAD INSTITUTION upon SUBCONTRACTOR’s
written request. All invoices must reference the LEAD INSTITUTION number TECH
05-066. and provide a breakdown of current charges and total to date charges, by
major categories in such a way to allow comparison with SUBCONTRACTOR’s budget
set forth in the PRIME AWARD. The final invoice shall be submitted to LEAD
INSTITUTION within forty-five (45) days after the termination date of this
AGREEMENT.

 

2



--------------------------------------------------------------------------------

Per Article 5 of the PRIME AWARD, payments will be conditioned upon satisfactory
progression of work as reasonably determined by the LEAD INSTITUTION Principal
Investigator, receipt of scheduled reports and other deliverables, a rate of
expenditure of cost share no slower than and at least consistent with the annual
cost share budgets referenced in the PRIME AWARD, and compliance with the terms
and conditions of this AGREEMENT.

ARTICLE 10. REPORTING REQUIREMENTS

SUBCONTRACTOR agrees to comply with the reporting requirements of the PRIME
AWARD and to assist in the preparation of and/or render any reports that may be
requested by LEAD INSTITUTION’s Principal Investigator and/or Fiscal Officer
that are needed to allow LEAD INSTITUTION to meet the State of Ohio’s reporting
requirements.

All reports should be submitted to Steve Girouard, Executive Director, Atrial
Fibrillation Innovation Center (AFIC) within the time period required.

ARTICLE 11. CONDITIONS OF AWARD

Subject to the terms of this AGREEMENT, the SUBCONTRACTOR agrees to comply with
the provisions set forth by the PRIME AWARD, incorporated herein as Exhibit A.
To the extent there is a conflict between the terms of this AGREEMENT and the
PRIME AWARD, this AGREEMENT shall govern.

ARTICLE 12. AUDIT

SUBCONTRACTOR agrees to maintain books, records, and documents and other
evidence pertaining to all costs and expenses incurred and revenues acquired
under this AGREEMENT to the extent and in such detail as will properly reflect
all costs and expenses of whatever nature for which reimbursement is claimed.
Upon reasonable written notice, the books of account and other records which are
applicable to this AGREEMENT shall be available for inspection, review, and
audit by LEAD INSTITUTION to determine proper application and use of all funds
paid to or for the account of benefit of SUBCONTRACTOR.

All costs incurred under this AGREEMENT are also subject to audit by the Project
Sponsors’ audit agency. The SUBCONTRACTOR agrees to give the Project Sponsors’
auditors access, upon reasonable written notice, to its records where necessary
to support costs relating to the grant. If the State of Ohio determines that
amounts received by the SUBCONTRACTOR from the LEAD INSTITUTION pursuant to the
terms of this AGREEMENT were used by SUBCONTRACTOR in a manner that was not
permissible under the terms of the AGREEMENT or the PRIME AWARD (e.g., for
fraudulent purposes) and LEAD INSTITUTION is required by the State of Ohio to
refund such amounts to the State of Ohio (and does refund such amounts), then
SUBCONTRACTOR shall, upon the request of LEAD INSTITUTION, pay to the LEAD
INSTITUTION all of such refunded amounts.

LEAD INSTITUTION acknowledges and agrees that no third party shall be permitted
to undertake or participate in an audit unless and until such third party has
entered into a confidentiality agreement, on terms reasonably acceptable to
SUBCONTRACTOR.

 

3



--------------------------------------------------------------------------------

ARTICLE 13. EQUIPMENT ACCOUNTABILITY

Inventory accountability and disposition of equipment will be in accordance with
PRIME AWARD. Upon termination of the grant, the SUBCONTRACTOR’s need for the
equipment acquired under this AGREEMENT shall be taken into account when
determining disposition of title. Notwithstanding the foregoing, SUBCONTRACTOR
shall at all times retain the right to use any and all equipment to which it has
been given access under this AGREEMENT at such times and to such extent as
SUBCONTRACTOR deems necessary or desirable.

ARTICLE 14. PROTECTION OF HUMAN SUBJECTS

Should human subjects be used in research performed by the SUBCONTRACTOR, the
SUBCONTRACTOR will comply with federal policies and regulations for the
protection of human subjects. In addition to assuring that the initial
requirements for protection of human subjects are met, the SUBCONTRACTOR agrees
to assure continued monitoring and compliance with these requirements during the
course of this AGREEMENT.

ARTICLE 15. VERTEBRATE ANIMALS

Should warm-blooded animals be used in research performed by the SUBCONTRACTOR,
the SUBCONTRACTOR will comply with the applicable portions of the Animal Welfare
Act (P.L. 99-158).

ARTICLE 16. INTELLECTUAL PROPERTY

All rights to Intellectual Property pursuant to this AGREEMENT, including but
not limited to, the legal rights relating to inventions, patent applications,
patents, copyrights, trademarks, mask works, trade secrets, and any other
legally protectable information, including computer software, first made or
generated during the performance of this AGREEMENT shall be governed by Exhibit
B hereto.

ARTICLE 17. CONFIDENTIALITY/PUBLICATION

Proprietary or confidential information of a party, disclosed by that party to
the other in connection with this AGREEMENT shall be received and held in
confidence by the receiving party and, except with the consent of the disclosing
party or as permitted under this AGREEMENT, neither used by the receiving party
nor disclosed by the receiving party to others, provided that the receiving
party has written notice that such information is regarded by the disclosing
party as proprietary or confidential. However, these confidentiality obligations
shall not apply to use or disclosure by the receiving party after such
information is or becomes known to the public without breach of this provision
or is or becomes known to the receiving party from a source reasonably believed
to be independent of the disclosing party or is developed by or for the
receiving party independently of its disclosure by the disclosing party.

It is understood that decisions concerning authorship of all publications
resulting from the research conducted under this AGREEMENT will be made by
mutual agreement between both parties prior to any such publication. The
publishing party shall notify the other party in writing to provide the other
party with a sixty-day period in which to review proposed publications, identify
proprietary or confidential information, and submit comments. The publishing
party shall not publish or otherwise disclose proprietary or confidential
information identified by the other party and the publishing party will give
full consideration to all comments before publication. Furthermore, upon the
written request of the reviewing party, publication will be deferred for up to
ninety additional days for preparation and filing of a patent application which
the reviewing party has the right to file or to have filed at its request by the
publishing party. This Article 17 shall survive the expiration or earlier
termination of this AGREEMENT.

 

4



--------------------------------------------------------------------------------

ARTICLE 18. LIABILITY

The SUBCONTRACTOR is and will be acting as an independent contractor in the
performance of this work, and it shall be solely responsible for the payment of
any and all claims for loss, personal injury, death, property damage, or
otherwise, arising out of any act or omission of its employees or agents in
connection with the performance of this work.

The SUBCONTRACTOR shall take out and maintain during the life of this AGREEMENT
such bodily injury, and property damage liability insurance as shall protect it
from claims for damages for personal injury, including death, as well as from
claims for property damage and general liability, which may arise from its
activities under this AGREEMENT in an amount not less than $5 million and CCF
shall be named on such policy as a beneficiary thereof.

Each party will indemnify and hold the other harmless from any claim, suit,
loss, cost, damage, liability or expense arising out of the first party’s use of
any information or results from the Research Program. This obligation shall
survive the expiration or earlier termination of this AGREEMENT.

Neither the SUBCONTRACTOR, its employees, or assignees shall be deemed employees
of LEAD INSTITUTION while performing under this AGREEMENT.

ARTICLE 19. TERMINATION

LEAD INSTITUTION or SUBCONTRACTOR may terminate this AGREEMENT at any time by
giving 30 days prior written notice. Upon written notice, SUBCONTRACTOR shall
refrain from incurring any additional costs under this AGREEMENT and shall use
its best efforts to cancel commitments made by it prior to the receipt of such a
notice. Termination shall not affect any commitments which have properly become
legally binding prior to the revised termination date and which could not have
been reasonably cancelled by SUBCONTRACTOR. LEAD INSTITUTION also acknowledges
and agrees that termination of this AGREEMENT shall not obligate SUBCONTRACTOR
to refund any amounts received by SUBCONTRACTOR in respect of this AGREEMENT.

ARTICLE 20. REPRESENTATION

Representatives of the Parties to this Collaboration are as follows:

A. For LEAD INSTITUTION

I. Research Issues – Dr. Steven Nissen Tel: (216) 445-9490

II. Fiscal Issues - Steven Girouard Tel: (216) 445-5906

III. Contract Issues - Jacqueline Whatley Tel: (216) 445-3853

B. For SUBCONTRACTOR

I. Research Issues - David Drachman Tel: (513) 755-5758

II. Fiscal Issues - David Drachman

III. Contract Issues - David Drachman

ARTICLE 21. MISCELLANEOUS

This AGREEMENT shall be construed under the laws of the State of Ohio.

Any changes to this AGREEMENT must be in writing and signed by both parties.

This AGREEMENT may be executed by facsimile and in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this AGREEMENT to be executed on
their behalf by a duly authorized representative on the date set forth above.

 

THE CLEVELAND CLINIC FOUNDATION      ATRICURE, INC BY:  

/s/ Jacqueline Whatley

     BY:  

/s/ David Drachman

NAME:   Jacqueline Whatley      NAME:   David Drachman TITLE:   Senior Director
Office of Sponsored Research      TITLE:   President & CEO          July 18,
2006

 

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

WROIPV

GRANT AGREEMENT

This Grant Agreement (the “Agreement”) is made and entered into by and between
the State of Ohio, Department of Development (hereinafter referred to as the
“Grantor”), and Cleveland Clinic Foundation (hereinafter referred to as the
“Grantee”). This agreement shall have the ODOD Agreement Number of TECH 05-066.

STATEMENT OF THE AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants hereinafter set forth, the Grantee and Grantor (hereinafter jointly
referred to as the “Parties”) hereby agree as follows:

Article 1 - Authority to Award

 

1.1 The Grantor is authorized to make grant awards of the Biomedical Research
and Technology Transfer (BRTT) Trust Fund by O.R.C. 184.02 (B) (3) and of the
Wright Capital (WC) Fund by H.B.675 and S.B. 189.

Article 2 - Incorporation

 

2.1 Exhibit I, the Request for Proposal (RFP), is not attached hereto but is
incorporated herein as referenced. Exhibit II, Grantee’s Proposal and Budget as
amended (hereinafter referred to as “Project”), is not attached hereto but is
incorporated herein as referenced.

 

2.2 If provisions between the documents comprising the Agreement conflict, the
order of preference for authority of the documents is as follows:

 

  1. The documents and materials incorporated by reference in the Agreement;

 

  2. The RFP, as amended;

 

  3. The documents and materials incorporated by reference in the RFP;

 

  4. The Grantee’s Proposal and Budget, as amended; and

 

  5. The documents and materials incorporated by reference in the Grantee’s
Proposal and Budget, as amended.

Article 3 - Grant of Funds

 

3.1 Grantor hereby grants Biomedical Research and Technology Transfer Trust
Funds to Grantee in the amount of Eight Million and No/100 Dollars
($8,000,000.00) (the “BRTT Funds”), and Wright Capital Funds to Grantee in the
amount of Fourteen Million Nine Hundred Eighty Nine Thousand Eight Hundred Forty
Seven and No/100 Dollars ($14,989,847.00) (the “WC Funds”) for the purposes set
forth in Exhibit II. In return for said BRTT and WC Funds, Grantee agrees to
provide the amount of Forty Five Million Six Hundred Thirty Five Thousand Nine
Hundred Sixty Four and No/100 Dollars ($45,635,964.00) in cost share in support
of and as outlined in Exhibit II. Where applicable and appropriate, the BRTT and
WC Funds shall be referred to as the “Funds”.



--------------------------------------------------------------------------------

WROIPV

 

3.2 Payment of WC Funds shall be made available to the Grantee utilizing the
State Controlling Board process as set forth in Exhibit V.

 

3.3 Payment of BRTT Funds shall be made by Grantor upon Grantee’s written
request. Grantor shall determine the format and content of a request for
payment. Payments shall be paid to Grantee upon receipt and approval by Grantor
of Grantee’s invoices, quarterly reports, and other documentation in accordance
with Exhibit II. The Grantee may begin invoicing, no more frequently than
monthly, as costs are incurred. Payments are also conditioned upon the
satisfactory progression of work, receipt by Grantor of Grantee’s scheduled
reports and other deliverables, a rate of expenditure of cost share consistent
with the annual cost share budgets in Exhibit II, and compliance with the terms
and conditions of this Agreement. Five percent (5%) of the total amount of BRTT
Funds will be withheld until Grantor’s receipt and approval of Grantee’s final
reports and completion of the Project.

 

3.4 Grantee shall use the Funds granted pursuant to this Agreement, any and all
program income, as well as any proposed cost share for obligations incurred in
the performance of the Project. All expenditures shall be supported by
contracts, invoices, vouchers, and other data as appropriate, evidencing the
costs incurred. If the Funds and any and all interest income are not expended in
accordance with the terms, conditions and time period set forth in this
Agreement or the total amount of the Funds and any and all interest income
exceeds the eligible costs of the Project, the amount improperly expended or not
expended shall be returned to the Grantor within ninety (90) days after the
expiration or termination of this Agreement.

 

3.5 Expenditure of the WC Funds shall comply with Ohio Revised Code
Section 151.01 and 151.04. Expenditure of any BRTT Funds related to travel shall
comply with the allowability provisions and reimbursement rates contained in
Ohio Administrative Code 126.1.02. Expenditures in excess of allowable charges
shall not be submitted by Grantee for payment. Any reimbursed expenditures found
to be disallowable under OAC 126.1.02 will be returned by Grantee to Grantor.
Ohio Revised Code 183.31(C) requires that Grantee shall expend no more than ten
(10) percent of the BRTT Trust Funds amount on administrative expenses.
Administrative expenses are all overhead and indirect costs that are necessary
to the operation of the program, but does not include salary or personnel
expenses.

 

3.6 Any equipment purchased or built for the execution of the Project shall
become the property of Grantee upon acquisition. Notwithstanding the above,
during the Term of the Agreement misuse or nonuse of equipment or items
purchased with WC Funds may require repayment of WC Funds as determined by the
Grantor. BRTT Funds may not be used for equipment or capital costs.

 

3.7 The WC and BRTT Funds shall be deposited and maintained in separate accounts
upon the books and records of Grantee (the “Accounts”). Grantee shall keep all
records of the Accounts in a manner consistent with generally accepted
accounting principles. Grantee further acknowledges that Grantor or its agents
may review Grantee’s books and records of the Accounts during normal hours of
operation and upon seventy-two (72) hours notice. All disbursements from the
Accounts shall be for obligations incurred in the performance of this agreement
and shall be supported by contracts, invoices, vouchers, and other data, as
appropriate, evidencing the necessity of such expenditure.

 

CCF    TECH 05-066   Page 2 of 11



--------------------------------------------------------------------------------

WROIPV

 

3.8 Acceptance of this Agreement by Grantee certifies that the necessary cost
share will be available to the Project as outlined in Exhibit II. All cost share
shall be in accordance with the guidelines set forth in Exhibit III, “Cost Share
Guidelines”, attached hereto. If Grantee determines or has reason to believe
that a cost share commitment will not be honored as set forth under the terms of
this Agreement, the Grantee shall notify the Grantor immediately in writing.
Provided the Grantee can substitute cost share of equal or greater value from
its own or other sources, Grantor will not consider the change of the source of
cost share as a failure to perform under this Agreement. However, if the Grantee
is not able to provide the required cost share commitment in accordance with the
Agreement, Grantor may terminate the grant pursuant to Article 16 of this
Agreement or reduce the amount of Funds granted to the Grantee under this
Agreement in proportion to the cost share not provided.

Article 4 – Term of Agreement

 

4.1 This Agreement shall be effective on June 6, 2005. Grantee shall complete
the Project and incur all allowable costs within three (3) years of the
Effective Date of this Agreement (hereinafter referred to as the “Project
Completion Date”). This Agreement shall expire five (5) years after that Project
Completion Date (hereinafter referred to as the “Expiration Date”). The period
of time from the Effective Date until the Project Completion Date shall be
referred to as the “Project Period.” In addition, the “Term of the Agreement”
shall hereinafter refer to the period of time from the Effective Date until the
Expiration Date.

Article 5 - Reports

 

5.1 Grantee shall submit to Grantor all of the fiscal and programmatic reports
as specified in Exhibit IV, “Reports” attached to and incorporated herein.

 

5.2 Grantee shall establish and maintain for at least three (3) years from the
Termination of this Agreement, as set forth in Section 16 herein, or the
Expiration Date of this Agreement, as applicable, such records as are required
by Grantor, including but not limited to, financial reports, intake and
participant information, and all other relevant information.

Article 6 - Intellectual Property

 

6.1 Subject to the terms and conditions of this Agreement, all rights and title
to Intellectual Property emanating from this Project shall belong to Grantee.

 

6.2 Grantee will promptly notify Grantor of any Intellectual Property conceived
or developed during the Project Period as part of this Project. Such
notification shall either be made in a manner so as not to constitute full
public disclosure or otherwise jeopardize the Intellectual Property’s
patentability, or after Grantee takes reasonable steps to protect its ownership
interest in any such Intellectual Property. Grantee shall keep Grantor advised
as to all material developments with respect to such patent application(s) or
copyright registrations.

 

CCF    TECH 05-066   Page 3 of 11



--------------------------------------------------------------------------------

WROIPV

 

6.3 Grantee shall insure that a reasonable portion of any financial benefits
derived from any technological developments emanating from this Project accrues
to the Grantee. Nothing herein shall prohibit other contributors to the
technology development activities from receiving a portion of the financial
benefits if it is reasonable in the view of the financial or other type of
investment of such contributors in the commercialization of the technology. The
factors to be evaluated in determining a reasonable portion of the financial
benefit may include, but are not limited to, the level of investment capital
needed to commercialize the technology, the length of time necessary for
commercialization and additional related services provided by other
contributors. Any licenses, options to licenses or other agreement to exploit
commercially any technology developed by the Grantee as a result of funding
provided by this Agreement shall include suitable provisions to assure that such
commercial exploitation shall create jobs and business opportunities and produce
the most beneficial long term benefits to Ohioans to the fullest extent
possible. Such economic development benefits for Ohio shall factor significantly
as a criterion in Grantee’s selection process for a potential licensee.

Article 7 - Publicity

 

7.1 Neither Party shall use the name of the other in any form of advertising or
promotion without the prior written approval of the other. The Grantee will,
however, acknowledge The Third Frontier Commission and The Ohio Department of
Development’s support for the Project. In any such statement, the relationship
of the parties shall be accurately and appropriately described.

Article 8 - Publication

 

8.1 Grantor recognizes that the results of the Project must be publishable and
agrees that the Grantee’s Researchers engaged in the Project shall be permitted
to present at symposia, national, or regional professional meetings, and to
publish in journals, theses or dissertations, or others of their own choosing,
the methods and results of the Project. Grantee shall furnish Grantor a copy of
any proposed publication prior to the time of its submission to a journal,
editor, or other third party. Grantor shall have thirty (30) days, after receipt
of said copy, to submit comments regarding proposed publication to which Grantee
shall give due consideration.

 

8.2 Any publication, study or report prepared by Grantee or its agents as part
of this Grant or using information generated through this Grant shall include
the following credit and disclaimer statement: “This publication (study or
report) was prepared under a grant from the State of Ohio, Department of
Development. The content reflects the views of the Cleveland Clinic Foundation
and does not necessarily reflect the views of the State of Ohio, Department of
Development or the Third Frontier Commission.”

Article 9 - Semi-annual Review

 

9.1 On a semi-annual schedule, or as otherwise needed, the Grantee will meet
with the Grantor to review developmental milestones of the Project and explore
opportunities to access state-supported programs that provide funding,
infrastructure, and services critical to advancing the research and
commercialization goals of the Project.

 

CCF    TECH 05-066   Page 4 of 11



--------------------------------------------------------------------------------

WROIPV

Article 10 - Revisions, Modifications, or Amendments

 

10.1 Either Party may at any time during the term of this Agreement request
amendments or modifications. Requests for amendment or modification of this
Agreement shall be in writing and shall specify the requested changes and the
justification of such changes. The parties shall review the request for
modification in terms of the regulations and goals relating to the Project.
Should the parties consent to modification of the Agreement, then an amendment
shall be drawn, approved, and executed in the same manner as the original
agreement.

 

10.2 Grantee shall obtain prior written approval from Grantor for any of the
following reasons:

 

  1. Change in Project scope or objectives.

 

  2. Change in key personnel as listed in Exhibit II.

 

  3. Absence of greater than ninety (90) days or a 25% reduction in time of the
Principal Investigator or a Co-Investigator.

 

  4. Proposed budget revisions/reallocations resulting in excess of a 10%
variance in a budget line item or the creation of new budget categories. This
requirement applies to the Funds as well as Cost Share funds.

 

  5. Additional time/no cost extensions or other significant delays.

 

  6. Conducting, displacing, transferring, or subcontracting any of the work
under Exhibit II outside the State of Ohio.

 

  7. The substitution or addition of a subcontractor or collaborator not already
mentioned or budgeted for in Exhibit II, or the removal of a subcontractor
already budgeted for in Exhibit II.

 

10.3 Grantor retains the right to reject any request for revision in any
category noted above. Grantee agrees that it will absorb any and all costs
associated with a subsequent technical review required of any such request,
whether the revision is approved or not.

Article 11 - Compliance with Law

 

11.1 Grantee agrees to comply with all applicable federal, state and local laws
in the conduct of the work hereunder. Grantee and its employees are not
employees of the Grantor with regard to the application of the Fair Labor
Standards Act minimum wages and overtime payments, Federal Insurance
Contribution Act, the Social Security Act, the Federal Unemployment Tax Act, the
provisions of the Internal Revenue Code and for state revenue and tax laws,
state workers’ compensation laws and state unemployment insurance laws. Grantee
accepts full responsibility for payment of all taxes including without
limitation, unemployment compensation insurance premiums, all income tax
deductions, social security deductions, and any and all other taxes or payroll
deductions required for all employees engaged by Grantee in the performance of
the work authorized by this Agreement.

 

CCF    TECH 05-066   Page 5 of 11



--------------------------------------------------------------------------------

WROIPV

 

11.2 Grantee has reviewed Ohio’s ethics laws (Revised Code Chapter 102 and
§§2821.42 and 2921.43) and certifies that the ethics laws do not prohibit
Grantee from executing this Agreement.

 

11.3 Grantee shall comply with all applicable federal, state, and local laws
regarding smoke free and drug free work places and shall make a good faith
effort to ensure that any of its employees or permitted subcontractors engaged
in the work being performed hereunder do not purchase, transfer, use or possess
illegal drugs or alcohol or abuse prescription drugs in any way.

 

11.4 The validity and interpretation of this Agreement and the legal
relationship of the Grantee and Grantor shall be governed by the laws of the
State of Ohio.

 

11.5 In all cases in which activities involving human subjects are planned, the
Grantee must abide by the federal and State of Ohio rules and regulations
governing studies of human subjects at the participating organizations. Grantee
certifies that Institutional Review Board (IRB) approval for this Project is
current (within one year of the effective date of this agreement). IRB approval
shall be renewed each year the Project is active. Any modifications in the
Program Plan section of the Proposal must be approved by the IRB. Grantee
certifies that its human subject policies and procedures are compliant with the
Code of Federal Regulations Title 45, Part 46.

 

11.6 In all cases in which activities involving animal subjects are planned, the
Grantee must abide by the federal and State of Ohio rules and regulations
governing studies of animal subjects at the participating organizations. Grantee
certifies that Institutional Animal Care and Use Committee (IACUC) approval for
this Project is current (within three years of the effective date of this
agreement). IACUC approval shall be renewed every three years the Project is
active. Any modifications in the Program Plan section of the Proposal must be
approved by the IACUC. Grantee certifies that its animal subject policies and
procedures are compliant with US Code Title 7, Sections 2131-2156.

 

11.7 Grantee affirmatively covenants that it does not owe: (1) any delinquent
taxes to the State of Ohio (the “State”) or a political subdivision of the
State; (2) any moneys to the State or a state agency for the administration or
enforcement of any environmental laws of the State; and (3) any other moneys to
the State, a state agency or a political subdivision of the State that are past
due, whether the amounts owed are being contested in a court of law or not.

 

11.8 Grantee affirmatively covenants that it has made no false statements to
Grantor in the process of obtaining this grant of Funds. If Grantee has
knowingly made a false statement to Grantor to obtain this grant of Funds,
Grantee shall be required to return all Funds immediately pursuant to Ohio
Revised Code Section 9.66(C)(2) and shall be ineligible for any future economic
development assistance from the State, any state agency or a political
subdivision pursuant to O.R.C. Section 9.66(C)(1). Any person who provides a
false statement to secure economic development assistance may be guilty of
falsification, a misdemeanor of the first degree, pursuant to O.R.C.
2921.13(D)(1), which is punishable by a fine of not more than $1,000.00 and/or a
term of imprisonment of not more than six months.

 

CCF    TECH 05-066   Page 6 of 11



--------------------------------------------------------------------------------

WROIPV

Article 12 - Conflicts of Interest

 

12.1 Grantee certifies that there is in effect an administrative process to
identify and resolve financial conflicts of interest that may affect the
objectivity of the research to be conducted under this Agreement. Grantee will
inform the Grantor in writing of all conflicting financial interests that have
been identified with a description of how they have been resolved to protect the
Project from bias. Grantee certifies that its conflict of interest policies and
procedures are compliant with Code of Federal Regulations Title 45, Part 94 as
well as Ohio Revised Code Sections 102.03, 2921.42-43, and 3345.14.

Article 13 - Indemnification

 

13.1 Grantee agrees to hold Grantor harmless from any and all liabilities or
claims caused by or resulting from Grantee’s performance of the obligations or
activities in furtherance of the Project. Grantee will reimburse Grantor for any
judgments arising from Grantee’s actions or inactions, which may be obtained
against Grantor, including, but not limited to, judgments for infringements of
patents or copyrights. Grantee agrees to reimburse Grantor for all costs
incurred by Grantor in defending any such claims or legal actions if called upon
by Grantor to do so.

Article 14 - Confidentiality

 

14.1 Ohio has adopted the Uniform Trade Secrets Act, which prohibits the
disclosure of information determined to be a “trade secret” as defined in
Section 1333.61(D) of the Ohio Revised Code (ORC). Any information submitted to
the Grantor shall be considered public information and shall be released if
requested unless it is determined to be a “trade secret”. Any information
submitted, to the Grantor, considered by the Grantee to be a “trade secret” must
be clearly marked as such. Every report, deliverable or other submission
containing “trade secret” information must contain a page that lists each page
in the submission that includes trade secret information and the number of
occurrences of trade secret information on that page. Identify each and every
occurrence of the information within the submission with an asterisk before and
after each line containing the trade secret information and underline the trade
secret information itself.

Article 15 - Notices

 

15.1 Any notice or report required or permitted to be given under this Agreement
shall be deemed to have been sufficiently given for all purposes if mailed by
first class certified or registered mail to the following addresses of either
party:

 

CCF    TECH 05-066   Page 7 of 11



--------------------------------------------------------------------------------

WROIPV

Grantor:

Grant Administration

Technology Division

Ohio Department of Development

77 South High Street, 25th Floor

Columbus, Ohio 43215-6130

614.466.3887

And

 

Grantee Technical:    Grantee Administrative: Eric Topol, M.D.    Jacqueline
Whatley Cleveland Clinic Foundation    Cleveland Clinic Foundation 9500 Euclid
Avenue    9500 Euclid Avenue Cleveland, Ohio 44195    Cleveland, Ohio 44195
216-445-9490    216-445-3853 topole@ccf.org    whatlej@ccf.org

 

FTI#: 340714585    Add Code: 01

or to such other addresses as shall hereafter have been furnished by written
notice to the other party.

Article 16 - Termination

 

16.1 Termination for Absence of Principal Investigator. In the event the
Principal Investigator of the Project is unavailable or unable to continue
direction of the Project for a period in excess of ninety (90) days, Grantee
shall notify the Grantor in writing and may nominate a replacement; if Grantee
does not nominate a replacement or if that replacement is unsatisfactory to
Grantor, Grantor may immediately terminate this Agreement upon thirty (30) days
written notice, and the Agreement will thereby be terminated. Within sixty
(60) days after termination of this Agreement as set forth in this Article 16.1,
Grantee shall provide Grantor with a Closeout Report setting forth the total
expenditure of the Funds by Grantee and the status of the Project at the time of
termination. In addition, the Grantor shall reimburse Grantee for all allowable
expenses as set forth in Exhibit II as well as noncancellable commitments
incurred as of the date of termination but not to exceed the total amount of the
Funds.

 

16.2

Notice of Default. In the event Grantee fails to perform satisfactorily any
requirements of this Agreement, fails to use reasonable diligence in its
performance, or fails to complete the Project as set forth in Exhibit II, the
Grantor may terminate this Agreement after providing Grantee with written
notice, in accordance with the notice provisions of this Agreement, (the
“Notice”). The Notice shall itemize the defaults and provide Grantee with a
forty-five (45) day period to cure any and all defaults under this Agreement as
set forth in the Notice. During the forty-five

 

CCF    TECH 05-066   Page 8 of 11



--------------------------------------------------------------------------------

WROIPV

day cure period, Grantee shall incur only those obligations or expenditures
pre-approved by Grantor, which are necessary to enable Grantee to continue its
operation and achieve compliance as set forth in the Notice.

 

16.3 Revised Project. If, during the forty-five day cure period, the Grantee
determines that it will be unable to complete the Project as set forth in
Exhibit II, and the Grantee has not received all of the Funds, the Grantee may,
prior to the expiration of the cure period, present to the Grantor its proposed
changes to the Project (hereinafter the Project with proposed changes shall be
referred to as the “Revised Project”). If Grantee submits a Revised Project
prior to the expiration of the cure period, the Grantor, in its sole discretion,
shall either approve or reject the Revised Project. If the Revised Project is
approved by the Grantor, then such approval shall be deemed to constitute a cure
of the default by the Grantee, and an amendment shall be executed between the
Grantor and the Grantee acknowledging that this Agreement shall be for the
payment of Funds for completion of the Revised Project. If the Revised Project
is rejected by the Grantor, then this Agreement shall be terminated as set forth
in Article 16.1.

 

16.4 Failure to Cure Default; Termination. In the event that Grantee is not able
to cure the defaults as itemized in the Notice, or if the Revised Project is
rejected by Grantor then this Agreement shall be terminated, and the Grantee
shall (a) forfeit any unused balance of the Funds; (b) may be required to repay
some of the Funds already disbursed to Grantee plus interest at the per annum
rate equal to three percent (3%) over that rate of interest from time to time
announced by Bank One N.A. as its “prime rate”, to the Grantor as set forth in
article 16.5; and (c) provide to Grantor within sixty (60) days after
termination of this Agreement, a Closeout Report setting forth the total
expenditure of the Funds by Grantee and the status of the Project at the time of
termination. Notwithstanding the foregoing, if Grantee can reasonably
demonstrate to the Grantor that any default as itemized in the Notice can be
related to a Mitigated Default (as hereinafter defined), the Grantee shall only
be required to comply with sections 16.4(a) and (c) of this Agreement.

A Mitigated Default is defined as one of the following:

 

  1. A necessary component of the Project proves to be an experimental failure
through no fault of the Grantee, which would make furtherance of that part of
the Project impracticable;

 

  2. An experimental development by any entity (including the Grantee) that
would make furtherance of the Project impracticable; or

 

  3. The failure, by no fault of the Grantee, of an experimental protocol that
is proposed in the Project and is a major component of the Project that will
make completion of the Project impracticable.

 

16.5 Repayment of Funds. Upon termination of this Agreement pursuant to Articles
16.1 and/or 16.4 and upon review of the Closeout Report submitted pursuant to
Article 16.1 or 16.4 Grantor shall determine whether or not Grantee shall be
required to return any portion of the Funds. This decision will be within the
sole discretion of Grantor on behalf of the State of Ohio and the Third Frontier
Commission and shall be based upon review, evaluation, or audit of the Project
by the Grantor or its agent. In no event shall Grantee be required to return an
amount in excess of the total Funds granted under this Agreement.

 

CCF    TECH 05-066   Page 9 of 11



--------------------------------------------------------------------------------

WROIPV

 

16.6 Termination by Grantee. Upon written approval by Grantor, Grantee may
terminate this Agreement upon ninety (90) days written notice to the Grantor if
circumstances beyond its control preclude continuation of the Project. Within
sixty (60) days after termination of this Agreement under this Section 16.6,
Grantee shall provide Grantor with a Closeout Report setting forth the total
expenditure of the Funds by Grantee and the status of the Project at the time of
termination. In addition, the Grantor shall reimburse Grantee for all allowable
expenses as set forth in Exhibit II as well as noncancellable commitments
incurred as of the date of termination but not to exceed the total amount of the
Funds

Article 17 - Acceptance

 

17.1 The signature of the legal representative with the authority to bind the
Grantee indicates acceptance of the Grantor’s offer of an award and the
commitment of Grantee to complete the Project.

Article 18 - Miscellaneous

 

18.1 Entire Agreement. This instrument contains the entire Agreement between
parties hereto. No verbal agreement, conversation or representation between any
officers, agents, or employees of the parties hereto either before or after the
execution of this Agreement, shall affect or modify any of the terms or
obligations herein contained.

 

18.2 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provisions of this Agreement.

 

18.3 Assignment. This Agreement shall not be assignable by either party without
the prior written consent of the other party. Any and all assignments not made
in accordance with this section shall be void.

 

18.4 Certification of Funds. None of the rights, duties and obligations
described in this Agreement shall be binding on either party until all statutory
provisions of the Ohio Revised Code, including but not limited to,
Section 126.07, have been complied with, and until such time as all funds have
been made available and are forthcoming from the appropriate state agencies.

 

18.5 Equal Employment Opportunity. In performing this Agreement, Grantee shall
not discriminate against any employee, applicant for employment or other person
because of race, religion, color, sex, national origin, disability, age or
ancestry. Grantee will take affirmative action to ensure that applicants are
employed and that employees are treated during their employment without regard
to race, religion, color, sex, national origin, disability, age, or ancestry.
Grantee shall incorporate the foregoing requirements of this paragraph in all of
its

 

CCF    TECH 05-066   Page 10 of 11



--------------------------------------------------------------------------------

WROIPV

contracts for any of the work prescribed herein (other than subcontracts for
standard commercial supplies or raw materials), and will require all of its
subcontractors for any part of such work to incorporate such requirements in all
such subcontracts.

 

18.6 Travel Expenses. Grantee’s travel reimbursement rates under this Agreement
will not exceed those limitations, restrictions, and exclusions imposed by Ohio
Administrative Code 126.1.02 and any rules imposed by the Ohio Office of Budget
and Management in this regard.

 

18.7 Headings. The section headings are provided for convenience and are not to
be used in construing this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
set aside by their respective signatures.

 

GRANTEE:     GRANTOR: Cleveland Clinic Foundation     State of Ohio, Department
of Development By:  

/s/ Jacqueline Whatley

    By:  

/s/ Lt. Governor Bruce Johnson

Name:   Jacqueline Whatley       Lt. Governor Bruce Johnson   (Please Print or
Type Full Name)       Director of Development Title:  

Senior Director

Office of Sponsored Research

    Date:   11/30/05 Date:        

EXHIBITS

I – RFP for WCI Awards dated June 21, 2004

II – Grantee’s Proposal and Budget, as amended

III – Cost Share Guidelines

IV – Report Guidelines

V – Provisions for Disbursement of Capital Funds

 

CCF    TECH 05-066   Page 11 of 11



--------------------------------------------------------------------------------

Exhibit B

MASTER CONTRACT LANGUAGE

Intellectual Property and Other Property.

1.1 Ownership of Technology. Any right, title, and interest, including all
patents, copyrights, and other intellectual property rights, in and to all
inventions, discoveries, improvements or other technology (collectively
“Technology”) developed (alone or jointly) by either The Cleveland Clinic
(“Institution”) or AtriCure, Inc. (“Sponsor”) in the performance of the
subcontract between the Institution and the Sponsor, dated as of June 1, 2006
(the “Agreement”), that (i) is expressly anticipated by the study protocols
entered into by Institution and Sponsor under the Agreement and relates to
surgical mapping of cardiac tissue in order to facilitate ablation, or the
enabling of ablation, of cardiac tissue to create a lesion, scar or partial
necrosis in order to block, inhibit or delay electrical conduction in such
tissue or reduce the size of cardiac structures; including left atrial appendage
exclusion and treatments which are designed to reduce the risk of stroke, or
(ii) relates to already existing Technology of Sponsor, shall be owned by
Sponsor (“Sponsor Specific Technology”). Except for the foregoing, Institution
shall own the entire right, title, and interest, including all patents,
copyrights, and other intellectual property rights, in and to all Technology
developed solely by Institution personnel in the performance of the Agreement
(“Institution Technology”). Sponsor shall own the entire right, title, and
interest, including all patents, copyrights, and other intellectual property
rights, in and to all Technology developed solely by Sponsor personnel in the
performance of the Agreement (such Technology, together with the Sponsor
Specific Technology, being collectively referred to as “Sponsor Technology”).
Except as provided above in the first sentence of this Section 1.1, Technology
that is jointly developed by Institution and Sponsor personnel in the performace
of the Agreement will be jointly owned (“Joint Technology”).

1.2 Disclosure. Institution will provide Sponsor with a complete, written,
confidential disclosure of any Institution Technology (or Sponsor Technology or
Joint Technology, if applicable) within one (1) month after the inventor
discloses it in writing to the Institution personnel responsible for patent and
other intellectual property matters.

1.3 Patent License Option.

(a) Option. For a period of three (3) months (the “Option Period”) after Sponsor
has received written disclosure from Institution of patentable Institution
Technology (“Patentable Technology”), Sponsor shall have the option to negotiate
to obtain one of the following licenses (the “Option Right”):

(i) Non Exclusive License. A nonexclusive, nontransferable (without the right to
sublicense), worldwide license in a designated field of use mutually agreed to
by the parties (“Field of Use”) to make, have made, use, and sell products
covered by the patent application(s) covering the Patentable Technology, on
terms to be negotiated; or

(ii) Exclusive License. A royalty-bearing, limited-term, exclusive license in
the Field of Use, including the right to sublicense, in the United States or any
other



--------------------------------------------------------------------------------

country elected by Sponsor to make, have made, use, and sell products covered by
the patent application(s) covering the Patentable Technology, in exchange for
Sponsor’s agreement to diligently commercialize the Patentable Technology.

(b) Exercise of Option. Sponsor may exercise the Option Right by written notice
to Institution which is received by Institution not later than the last day of
the Option Period. If Sponsor elects not to exercise the Option Right, or fails
to exercise the Option Right during the Option Period, Institution shall be free
to license its rights under the relevant Patentable Technology to any third
party. If Sponsor elects to exercise its Option Right for a nonexclusive license
under Section 1.3(a)(i), thereafter, Institution shall be free to license its
rights under the relevant Patentable Technology to any third party on
nonexclusive basis under terms that are no more favorable than the terms under
which Sponsor is licensed. Except as provided in any agreement between the
Institution and Sponsor with respect to the Patentable Technology, Institution
shall be under no restrictions on its ability to license, use or otherwise
exploit the Patentable Technology outside of the Field of Use.

(c) Negotiation Upon Exercise of Option. If Sponsor does elect to exercise the
Option Right, Institution and Sponsor shall negotiate in good faith a license
agreement containing commercially reasonable terms and conditions. Subject to
the provisions of subsection (d) below, if Institution and Sponsor are unable to
reach agreement within six (6) months after Sponsor exercised the Option Right,
then Sponsor’s Option Right shall expire and Institution may license its rights
in the relevant Patentable Technology to any third parties.

(d) Negotiations for Exclusive License. If Institution and Sponsor are unable to
reach agreement during the Negotiation Period with respect to Sponsor’s Option
Right for an exclusive license under Section 1.3(a)(ii), Institution may license
its rights in the relevant Patentable Technology on an exclusive basis to any
third parties; provided, however, that for a period of eighteen (18) months
after the Negotiation Period expires, Institution may only offer such rights to
third parties on terms and conditions that are not more favorable than the last
offer made by Institution to Sponsor, unless Institution first provides Sponsor
with written notice of the more favorable offer and Sponsor either (i) declines
in writing to accept the offer or (ii) fails to respond to the offer within
thirty (30) days after receiving such notice.

1.4 License Terms and Conditions. Each license entered into pursuant to this
Section 1 shall be effective as of the date the parties negotiate and sign the
definitive license agreement which will contain indemnity and insurance
provisions, in addition to other customary terms and conditions. Any license
granted to Sponsor pursuant to this Agreement shall be subject, if applicable,
to the rights of the United States government reserved under Public Laws 96-517,
97-256 and 98-620, codified at 35 U.S.C. 200-212, and any regulations issued
thereunder.

1.5 Joint Technology. Subject to Section 1.6, all expenses incurred to obtain
and maintain patents on Joint Technology shall be divided equally between the
parties and title to all such patents shall be jointly held. Subject to
Section 1.6, each party shall have the right to license, with rights to
sublicense, jointly owned patents to third parties, without accounting to, or
seeking the consent of, the other party. In the event that consent by each joint
owner is necessary for either joint owner to license any Joint Technology, the
parties hereby consent to the other party’s grant of one or more licenses under
such Joint Technology to third parties and shall execute any document or do any
other reasonable act deemed necessary to evidence such consent; provided that
license is in effect.



--------------------------------------------------------------------------------

1.6 License to Joint Technology. Sponsor shall have the Option Right under
Section 1.3 to exclusively license Institution’s rights in Joint Technology in a
Field of Use pursuant to Section 1.3(a)(ii), in which case Sponsor shall pay all
costs incurred to obtain and maintain patents on the applicable Joint
Technology.

1.7 Patent Filing and Expenses.

(a) Control Over Filings. Institution shall control the preparation and
prosecution of all patent applications and the maintenance of all patents
related to Institution Technology and Joint Technology. In the case of licensed
Patentable Technology or Joint Technology, Institution agrees to provide Sponsor
with copies of all prosecution documents and to cooperate with Sponsor to
determine the course of all U.S. and foreign prosecution.

(b) Costs and Expenses. Institution may file patent applications covering
Institution Technology at its own discretion and expense, or at the request of
Sponsor at Sponsor’s expense. Sponsor may file patent applications covering
Sponsor Technology at its own discretion and expense. Additionally, if Sponsor
elects to license Patentable Technology as set forth herein, Sponsor will pay
the costs of patent filing, prosecution and maintenance in the United States and
any foreign country Sponsor elects.